MAYFIELD, J.
(concurring). — I agree that mandamus will not lie in the case made by this record; but I do not concur in that part of the opinion which intimates that it would lie, if certain matters were shown. If the liquors sought to be shipped are contraband, and the carriage of them by a common carrier, as such, is by law prohibited, then for a court to compel their carriage by a common carrier would be to compel the carrier to violate the law. I agree that the carriage, movement, and possession of the prohibited liquors, by the officers and agencies of the law, in the execution of the law, is not within the prohibitions of the statutes as to the carriage or possession of the prohibited liquors or contraband goods; and, consequently, if a common carrier chooses to aid the officers of the law in transporting and handling such liquors, for the purpose and to the end of enforcing the law, that the common carrier so acting as an agency of the. law would not be liable as for a violation of the same law as to carrying or possessing such prohibited liquors. Its possession and transportation, in such case, would be by the carrier, acting in the capacity of an agency of the law itself, and not in its normal capacity of common carrier. Any person or common carrier *392may aid a constable, sheriff, or other officer of the law in seizing, possessing, storing, or keeping the prohibited liquors, in the due execution of the prohibition laws; but mandamus will not lie to compel them to so aid.' If it can be said that the person or corporation breaches any duty in declining to so aid the officer in discharging his duty in executing the process of the law, mandamus will not lie to compel the performance of this duty. Such is not the office or function of mandamus. How is a common carrier to know, when it accepts such prohibited liquors for shipment, that it is aiding the enforcement of the law, and not, in a violation of both the letter and the spirit of the law ? Must it act on the declarations or the documentary evidence offered by the shipper, without questioning the sufficiency or conclusiveness of the proof offered, to show that in conveying the prohibited liquors it would be aiding in executing the process? If the common carrier can question the proof as to the object and purpose of the shipment, can such disputes between it and the shipper be determined by mandamus ? I think' not. There may be cases in which mandamus would lie, to compel a common carrier to receive and convey such prohibited liquors; but I cannot conceive one in the absence of a statute to that end. If the carrier, in conveying the prohibited liquors, is not aiding in the enforcement of the law, it is certainly aiding in the violation of the law, and is expressly subjected to severe penalties, even to the forfeiture of its life if a domestic corporation. No court can, in advance, say when, in all cases, the act of the carrier in the premises would be aiding in the enforcement of the prohibition law, and when, in its violation. For a court to attempt to say in advance whether the carrier would be liable or not liable to the penalties of the law for carrying the prohibited liquors would be for the court to do what the Legislature alone might do, but which, thus far, it has not done.
The mere fact that an officer of the law has a writ for- the seizure of certain liquors, and that the writ directs him to bring them to the court is not sufficient to justify any one but the officer to whom it is directed, or such officer’s agents, to take the action. It is no mandate to, or authority for, strangers to the process to possess, receive, or carry. If third parties, including common carriers, decline to act as the agents of. the officers executing the writ, and therefore coming within its protection, mandamus will not lie, to compel them so tp act as his agents.